Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to communication filed on 07/06/2021.

3.	Status of claims in the instant application:
Claims 1-6 are pending.

Drawings
4.	The drawings filed on 07/06/2021 are acceptable for examination proceedings.

Specification
5.	The specification filed on 07/06/2021 is acceptable for examination proceedings.

Priority
6.	Application 17368089, filed 07/06/2021 is a continuation of 16806458, filed 03/02/2020, now U.S. Patent #11055107 16806458 is a continuation of 16017374, filed 06/25/2018, now U.S. Patent #10582388 and having 1 RCE-type filing therein 16017374 is a continuation of 15438190, filed 02/21/2017, now U.S. Patent #10009772 
15438190 is a continuation of 14294545, filed 06/03/2014, now U.S. Patent #9603020 and having 1 RCE-type filing therein claims foreign priority to 10-2013-0167078, filed 12/30/2013. Therefore, the effective filling date for the subject matter defined in the pending claims of this application is December 30, 2013.		

Information Disclosure Statement
7.	Information Disclosure Statements (IDS) filed on 07/06/2021 have been considered, and a signed copies of the IDS forms have been attached to this office action.
Internet Communications
8. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga (US 2014/0115202 A1) in view of Han et al (US Patent Pub. No.: US 2009/0128513 A1).

Yoshinaga provide an electronic device, an information terminal device, and an electronic system utilizing them, and more particularly to communication control between the information terminal device and the electronic device when the information terminal device is connected.

Han Provide a touch-screen based device identification method and apparatus, a touch-screen based device information provision method and apparatus, and computer-readable recording mediums having recorded thereon programs for executing the touch-screen based device identification method and the touch-screen based device information provision method. The device identification method for a touch screen device includes propagating a signal induced by touching a touch screen surface to an external device via the person, receiving information about the signal detected by the external device and an identification (ID) of the external device through a communication channel, and identifying the external device by using the received information about the detected signal and the received ID of the external device.

As per claim 1, Yoshinaga discloses a portable communication device comprising: a touchscreen display (fig. 4 show smartphone 120 is connected to the in-vehicle device 110 with the USB cable, for example); an interface configured to support a universal serial bus (USB) connection between the portable communication device and an external electronic device (USB is used as a standard interface for connecting between a personal computer (PC) and a peripheral device, see para. 0006, for example); a memory configured to store a plurality of applications including a first application and a second application, the first application supportive of a first protocol (connected, the connection of only the USB device whose device class matches the connection-target class set by the user is permitted, see para. 0007, for example); and not a second protocol, and the second application supportive of the second protocol and not the first protocol; and a processor configured to (fig. 2 depicted the in-vehicle device 10 requests switching to the unique communication mode in which a unique control command may be utilized, the smartphone 20 activates a corresponding application, changes a vender ID (VID)/product ID (PID), and thereby switches the USB bus from the communication mode utilizing a normal device class to the unique communication mode. This enables communication between the in-vehicle device 10 and the smartphone 20 with a free protocol, for example) detect whether the portable communication device is electrically connected with the external electronic device via the interface (see fig. 4, after the detecting device 110 automatically detects that the smartphone 120 has been connected as a USB peripheral device and acquires a descriptor defining details of a USB interface from the smartphone 120 and see para. 0050, for example); after a detection that the portable communication device is electrically connected with the external electronic device via the interface (fig. 2 and furthermore para. 0050 discloses in-vehicle device 110 automatically detects that the smartphone 120 has been connected as a USB peripheral device and acquires a descriptor defining details of a USB interface from the smartphone 120, for example); identify a protocol supported by the external electronic device based at least in part on information obtained from the external electronic device via the interface (fig. 2 and furthermore para. 0008, 0016, 0047, for example).
Yoshinaga failed to explicitly disclose in response to an identification that the external electronic device supports the first protocol, display a first indicator indicative of the first application, and not a second indicator indicative of the second application; and in response to an identification that the external electronic device supports the second protocol, display the second indicator and not the first indicator applications.

Han disclose in response to an identification that the external electronic device supports the first protocol, display a first indicator indicative of the first application (para. 0009-0013 disclose device identification method may further include calculating coordinates of the touched touch screen surface and mapping the identified external device to the calculated coordinates of the touched touch screen surface, for example), and not a second indicator indicative of the second application (see frig. 3 depicted the external devices A 310 and B 330 transmit information about scan frequency components and an ID of the external devices 310 and 320 to the touch screen device 315 and the touch screen device B 335 through communication channels 350 and 360 and communication channels 355 and 365, respectively. However, if scan frequencies of micro-current signals induced in the touch screen devices A 315 and B 335 are the same as each other, the touch screen device A 315 or B 335 cannot recognize which one of the external devices A 310 and B 330 it is connected with, for example); and in response to an identification that the external electronic device supports the second protocol, display the second indicator and not the first indicator applications (fig. 3 depicted  the external devices A 310 and B 330 transmit information about scan frequency components and an ID of the external devices 310 and 320 to the touch screen device 315 and the touch screen device B 335 through communication channels 350 and 360 and communication channels 355 and 365, respectively. However, if scan frequencies of micro-current signals induced in the touch screen devices A 315 and B 335 are the same as each other, the touch screen device A 315 or B 335 cannot recognize which one of the external devices A 310 and B 330 it is connected with, for example). 

Yoshinaga and Han are analogous art because they both are directed to identifying a device and providing device information based on a touch screen and updating a license and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Yoshinaga with the specified features of Han because they are from the same field of endeavor.

In view of the above, having the method of Yoshinaga and then given the well- established teaching of Han, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made for identifying a device and providing device information based on a touch screen (Han: para. 0003). 

As per claim 2, Yoshinaga as modified by Han discloses wherein the processor is configured to: receive additional data from the external electronic device via the interface according to a corresponding one of the first protocol and the second protocol (para. 0011, 0016,0047 of Yoshinaga, for example). 

As per claim 3, Yoshinaga as modified by Han discloses wherein the processor is configured to: in response to an identification that the external electronic device supports a third protocol different from the first protocol and the second protocol, automatically perform a specific function corresponding to the third protocol (see fig. 4 of Yoshinaga after the detecting   device 110 automatically detects that the smartphone 120 has been connected as a USB peripheral device and acquires a descriptor defining details of a USB interface from the smartphone 120 and see para. 0050, for example). 

As per claim 4, Yoshinaga as modified by Han discloses wherein the processor is configured to: display a third indicator indicative of the specific function, as at least part of the performing (para. 0042 of Yoshinaga discloses the in-vehicle device is an electronic device installed on a vehicle, and functions included therein are not particularly limited. Examples of the functions may include an audio and video playing function, a digital terrestrial television broadcast receiving function, a navigation function, and a data communication function, for example). 

As per claim 5, Yoshinaga as modified by Han discloses wherein the processor is configured to: select an indicator from the first indicator and the second indicator based at least in part on a user input; and display a user interface corresponding to the first application or the second application indicated by the selected indicator (fig. 8 is a flowchart illustrating communication control performed when switching to the unique communication mode is performed in the in-vehicle electronic system 100. When the smartphone 120 is connected to the in-vehicle device 110 via the USB cable, the in-vehicle device 110 automatically detects that the smartphone 120 has been connected as a USB peripheral device and acquires a descriptor defining details of a USB interface from the smartphone 120. A device class usable in the smartphone 120 may be identified by using the descriptor. The in-vehicle device 110 interprets the descriptor, thereby recognizes a device class required for the operation performed by the smartphone 120, and loads a class driver corresponding to the device class. This enables USB communication between the in-vehicle device 110 and the smartphone 120 by using a communication protocol of the device class (S101), for example). 

As per claim 6, Yoshinaga as modified by Han discloses wherein the plurality of applications includes a third application supportive of the first protocol and the second protocol, and wherein the processor is configured to: in response to the identification that the external electronic device supports the first protocol (para. 0024 of Yoshinaga discloses the electronic system, the information terminal device activates an application in response to the request for switching to the second communication mode, and the application notifies the electronic device of the alternative connection information. The information terminal device preferably communicates with the electronic device by using the first communication mode and the alternative connection unit after the connection unit has been reset, for example) display a third indicator indicative of the third application concurrently with the first indicator; and in response to the identification that the external electronic device supports the second protocol, display the third indicator concurrently with the second indicator (para. 0045 of Yoshinaga discloses the in-vehicle device 110 includes an input unit 200 that receives input from a user, a USB/data communication unit 210 that enables a communication connection to an external device, such as the smartphone 120, a network, and so forth, a display unit 220, an audio output unit 230 that outputs audio, a media playing unit 240 that plays audio and video data, a control unit 250 that controls each unit, a program memory 260 that stores program data, and a data memory 270 that stores various pieces of data, for example). 

Pertinent Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peng (Pub. No.: US 2004/0169072 A1) provide manifest the connection arrangement to the external devices. The USB detecting/switching unit has electrical connection to the image data pins BCR D+ and BCR D- of the controller. The USB detecting/switching unit further has electrical connection to the data pins NB D+ and NB D- and power pin NB_PLUG of the first USB port (the default connected device thereof is computer). The USB detecting/switching unit 200 further has electrical connection to the data pins PDA D+ and PDA D- and power pin PDA_PLUG of the second USB port (the default connected device thereof is PDA). Moreover, the USB detecting/switching unit further has electrical connection to a switch SW1. The USB detecting/switching unit 200 can detect the connection status of the first USB port and the second USB port by the signal level of the power pin NB_PLUG of the first USB port 202 and the signal level of the power pin PDA_PLUG of the second USB port, Tanaka (Pub No. 2008/0250172 A1) provide an information processing system includes a host device transmitting an order according to a USB standard and an information processing terminal responding to the order. The information processing terminal includes a storing unit, a first operation unit, a receiver, an operation-mode switch, a first processor, and a first outputting unit. The host device includes a second operation unit, a transmitter, a second processor, and a second outputting unit, Kim et al. (Pub. No.: US 2012/0131228 A1) provide an apparatus and method for executing an application within a mobile device is provided. The method includes detecting, by the mobile device, a connection with a host device through a wired interface; receiving, from the host device, a request to execute a specific application installed in the mobile device; and executing the specific application according to the received request. 



Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
October 11, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434